DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-37 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/06/2019, 02/07/2021, and 01/07/2022 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1 and 3 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
These following claims are objected to because of the following informalities:
Claim 18 is objected to because claim 18 depends on itself. For the purpose of examination, Examiner interprets claim 18 depends on claim 16.
Claim 36 is objected to because of missing a period at the end of the claim. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-11, 15-19, 22-23, 27-28, 31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (Reid – US 2012/0191476 A1) in view of Lei et al. (Lei – US 2018/0062996 A1).

As to claim 1, Reid discloses a portable patient monitor for medically monitoring a patient, the portable patient monitor comprising: 
at least medical sensor (Reid: FIG. 1 the patient monitoring device 106) to receive medical data relating to or received from a patient (Reid: FIG. 1 the patient 116) being monitored (Reid: [0181]-[0182], [0190],[0198], [0201], [0208]-[[0209], and FIG. 1 the back of ambulance (BOA) 104: The patient monitoring device 106 may be, for example, a defibrillator device with electrodes and/or sensors configured for attachment to the patient 116 to monitor heart rate and/or to generate electrocardiographs ("ECG's"), according to embodiments of the present invention. The patient monitoring device 106 may also include sensors to detect or a processor to derive or calculate other patient conditions. For example, the patient monitoring device 106 may monitor, detect, treat and/or derive or calculate blood pressure, temperature, respiration rate, blood oxygen level, end-tidal carbon dioxide level, pulmonary function, blood glucose level, and/or weight, according to embodiments of the present invention. The patient monitoring device 106 may be a Zoll E-Series.RTM. defibrillator available from Zoll Medical Corporation of Chelmsford, Mass., according to embodiments of the present invention. A patient monitoring device may also be a patient treatment device, or another kind of device that includes patient monitoring and/or patient treatment capabilities, according to embodiments of the present invention); 
memory (Reid: FIG. 11 the mobile database 1108) to store the received medical data () and a received vehicle identifier (Reid: [0242]-[0253] and FIG. 11: The BOA module manages data feeds from multiple data providers (including but not limited to, the device adapter 1104, the patient charting module 1112, and the navigation module 1114) and presents these feeds on a touch-screen flat panel, according to embodiments of the present invention. The BOA module 1110 also communicates these aggregated data elements to a back-office module (e.g. the enterprise asset management module 1118)), which is associated with a vehicle (Reid: FIG. 1 and FIG. 11); a communications module (Reid: FIG. 11 the network adaptor/communication interface 116); and 
a processor (Reid: FIG. 11 the BOA module 1106) configured to: 
receive the vehicle identifier (Reid: [0187]-[0188], [0197]-[0198], [0211]-[0212], and FIG. 1: According to embodiments of the present invention, the BOA device 104 receives information from at least one patient monitoring EMS device and at least one non-patient monitoring EMS device. The patch notes screen of FIG. 6 illustrates one example of EMS information (e.g. information related to an emergency medical encounter or transport) from at least one patient monitoring device and at least one other device that does not directly monitor a patient (e.g. a navigation device and/or a patient charting device) on the same display, according to embodiments of the present invention) from a vehicle mounted communications device (Reid: [0187]-[0188]: The status section 302 includes one or more fields identifying information about the EMS vehicle trip, according to embodiments of the present invention. For example, the fields of the status section 302 may include one or more of a Unit field 306 identifying the name of the EMS vehicle for which information is displayed, a Crew unit 308 identifying one or more crew members of the EMS vehicle, a Status unit 310 identifying the status of the trip (e.g. "transporting" or "en route to patient"), an ETA field 312 identifying an estimated time of arrival at the destination, a Destination field 314 identifying the destination of the EMS vehicle (e.g. the hospital), and a Patch Info field 316 identifying a phone number or other information for contacting the EMS vehicle destination (e.g. the hospital), according to embodiments of the present invention, [0197]-[0198], [0211]-[0212], and FIG. 1 the navigation device 110); 
generate patient data (Reid: [0193]-[0198], [201]-[0202], [0203]-[0204], and FIG. 6: data from the BOA device 104 (and therefore data from the devices 106, 108, 110 communicably coupled with the BOA device 104) may be received by one or more enterprise storage servers 126 in an administration environment 103 and stored in an enterprise database 130, and the same information may be accessed and provided by one or more enterprise application servers 128 to a workstation 122 of an enterprise user 124, according to embodiments of the present invention. According to embodiments of the present invention, the BOA device 104 is communicably coupled to the storage server 126 which is communicably coupled to the database 130, and the application server 128 is communicably coupled to the database and to the enterprise workstation 122. Such devices may be communicably coupled via a network 120 such as, for example, the Internet), associated with the patient being monitored (Reid: [0197]-[0198]), [0208]-[0209], [0242], [0278], FIG. 1 the patient 116, and FIG. 11), comprising the medical data and the vehicle identifier (Reid: [0193]-[0196] and FIG. 6: the patch notes display may organize the information into a predefined template, and/or may organize the information into a customized template associated with a particular EMS technician 114, according to embodiments of the present invention. Not only does the BOA device 104 automatically receive and display information from multiple different devices 106, 108, 110 in a single display summarized to function as patch notes, but it also automatically refreshes the display to reflect the most recent information, thus permitting real-time conveyance of patient information, according to embodiments of the present invention); and 
control the communications module to transmit the patient data to a remote server (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122). 

Reid does not explicitly disclose a processor configured to: control the communications module to receive the vehicle identifier  from a vehicle mounted communications device.

However, it has been known in the art of radio communication to implement a processor configured to: control the communications module to receive the vehicle identifier from a vehicle mounted communications device, as suggested by Lei, which discloses a processor configured to: control the communications module to receive the vehicle identifier (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: the mobile device 120 identifies paired vehicles 102 from the vehicle associations 127. In an example, the mobile device 120 may access the entries in the vehicle associations 127 for each vehicle 102 with which the mobile device 120 has previously been paired to identify any vehicles 102 to be updated with the new mobile device address 137. As one possibility, the vehicle associations 127 may identify the vehicles 102 according to vehicle identifiers as well as the phone numbers of the vehicles 102)  from a vehicle mounted communications device (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: A mobile device 120 may undergo a process the first time the mobile device 120 is connected to the telematics control unit 116, in which the telematics control unit 116 scans for mobile devices 120, and the user manually confirms an identification of the mobile device 120 to be connected to the telematics control unit 116. This process may be referred to as pairing. The telematics control unit 116 may maintain paired device data 126 indicating device identifiers or other information regarding mobile devices 120 that have been previously paired with the telematics control unit 116. Similarly, the mobile device 120 may maintain vehicle associations 127 indicating vehicle identifiers or other information of the vehicles 102 to which the mobile devices 120 has been paired. The mobile device 120 and telematics control unit 116 may further create and/or share encryption keys 125 that may be used for encryption and decryption of messages between the mobile device 120 and the telematics control unit 116. Once the pairing process is performed, the telematics control unit 116 may utilize the paired device data 126 to automatically reconnect to the mobile device 120 when the mobile device 120 is identified via the wireless transceiver 118 as being in proximity of the telematics control unit 116).
Therefore, in view of teachings by Reid and Lei, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the healthcare system of Reid to include a processor configured to: control the communications module to receive the vehicle identifier from a vehicle mounted communications device, as suggested by Lei. The motivation for this is to enable pairing between portable device to one or more vehicles for communications between the portable and the one or more vehicles.

As to claim 2, Reid and Lei disclose the limitations of claim 1 further comprising the processor is configured to control the communications module to receive the vehicle identifier from the vehicle mounted communications device in response to: 
the portable patient monitor being moved into the vehicle from a second vehicle (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: the mobile device 120 identifies paired vehicles 102 from the vehicle associations 127. In an example, the mobile device 120 may access the entries in the vehicle associations 127 for each vehicle 102 with which the mobile device 120 has previously been paired to identify any vehicles 102 to be updated with the new mobile device address 137. As one possibility, the vehicle associations 127 may identify the vehicles 102 according to vehicle identifiers as well as the phone numbers of the vehicles 102); and 
the portable patient monitor being communicatively coupled to the vehicle mounted communications device (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: A mobile device 120 may undergo a process the first time the mobile device 120 is connected to the telematics control unit 116, in which the telematics control unit 116 scans for mobile devices 120, and the user manually confirms an identification of the mobile device 120 to be connected to the telematics control unit 116. This process may be referred to as pairing. The telematics control unit 116 may maintain paired device data 126 indicating device identifiers or other information regarding mobile devices 120 that have been previously paired with the telematics control unit 116. Similarly, the mobile device 120 may maintain vehicle associations 127 indicating vehicle identifiers or other information of the vehicles 102 to which the mobile devices 120 has been paired. The mobile device 120 and telematics control unit 116 may further create and/or share encryption keys 125 that may be used for encryption and decryption of messages between the mobile device 120 and the telematics control unit 116. Once the pairing process is performed, the telematics control unit 116 may utilize the paired device data 126 to automatically reconnect to the mobile device 120 when the mobile device 120 is identified via the wireless transceiver 118 as being in proximity of the telematics control unit 116). 

As to claim 6, Reid and Lei disclose the limitations of claim 1 further comprising the portable patient monitor of claim 1, wherein the processor is configured to: arrange the patient data into one or more data packets (Reid: [0170]-[0171], [0235], and FIG. 24: ireless mesh networks 2400 are multihop systems in which devices assist each other in transmitting packets through the network, especially in adverse conditions. Such ad hoc networks may be implemented with minimal preparation, and they provide a reliable, flexible system that can be extended to thousands of devices, according to embodiments of the present invention); and control the communications module to transmit the data packets to the remote server (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122). 

As to claim 7, Reid and Lei disclose the limitations of claim 1 further comprising the portable patient monitor of claim 1, wherein the processor is configured to: control the communication module to receive a second vehicle identifier, which is associated with a second vehicle; and store the second vehicle identifier in the memory (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1 the vehicle associations 127: A mobile device 120 may undergo a process the first time the mobile device 120 is connected to the telematics control unit 116, in which the telematics control unit 116 scans for mobile devices 120, and the user manually confirms an identification of the mobile device 120 to be connected to the telematics control unit 116. This process may be referred to as pairing. The telematics control unit 116 may maintain paired device data 126 indicating device identifiers or other information regarding mobile devices 120 that have been previously paired with the telematics control unit 116. Similarly, the mobile device 120 may maintain vehicle associations 127 indicating vehicle identifiers or other information of the vehicles 102 to which the mobile devices 120 has been paired. The mobile device 120 and telematics control unit 116 may further create and/or share encryption keys 125 that may be used for encryption and decryption of messages between the mobile device 120 and the telematics control unit 116. Once the pairing process is performed, the telematics control unit 116 may utilize the paired device data 126 to automatically reconnect to the mobile device 120 when the mobile device 120 is identified via the wireless transceiver 118 as being in proximity of the telematics control unit 116). 

As to claim 10, Reid and Lei disclose the limitations of claim 1 further comprising the portable patient monitor of claim 1, wherein the processor is configured to: generate patient data (Reid: [0193]-[0198], [201]-[0202], [0203]-[0204], and FIG. 6: data from the BOA device 104 (and therefore data from the devices 106, 108, 110 communicably coupled with the BOA device 104) may be received by one or more enterprise storage servers 126 in an administration environment 103 and stored in an enterprise database 130, and the same information may be accessed and provided by one or more enterprise application servers 128 to a workstation 122 of an enterprise user 124, according to embodiments of the present invention. According to embodiments of the present invention, the BOA device 104 is communicably coupled to the storage server 126 which is communicably coupled to the database 130, and the application server 128 is communicably coupled to the database and to the enterprise workstation 122. Such devices may be communicably coupled via a network 120 such as, for example, the Internet) comprising the medical data, the vehicle identifier (Reid: [0193]-[0196] and FIG. 6: the patch notes display may organize the information into a predefined template, and/or may organize the information into a customized template associated with a particular EMS technician 114, according to embodiments of the present invention. Not only does the BOA device 104 automatically receive and display information from multiple different devices 106, 108, 110 in a single display summarized to function as patch notes, but it also automatically refreshes the display to reflect the most recent information, thus permitting real-time conveyance of patient information, according to embodiments of the present invention) and a patient identifier (Reid: [0182], [0191], [0195], [0208], [0313], FIG. 1, FIG. 11 and FIG. 21); 
arrange the patient data into one or more data packets (Reid: [0170]-[0171], [0235], FIG. 13, FIG. 21, and FIG. 24: The wireless mesh network topology developed at MIT for industrial control and sensing is a point-to-point-to-point, or peer-to-peer, system called an ad hoc, multihop network. A node can send and receive messages, and in a mesh network, a node also functions as a router and can relay messages for its neighbors. Through the relaying process, a packet of wireless data will find its way to its destination, passing through intermediate nodes with reliable communication links, as illustrated in FIG. 24); and 
control the communications module to transmit the data packets to the remote server (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122). 

As to claim 11, Reid and Lei disclose the limitations of claim 1 further comprising the portable patient monitor of claim 1, wherein the communications module comprises a wireless telecommunications device to transmit the patient data to the remote server (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122) via a telecommunications network (Reid: [0167]-[0171], [0211]-[0212], FIG. 1, FIG. 11, and FIG. 24). 

As to claim 15, Reid and Lei discloses the limitations of claim 1 further comprising the portable patient monitor of claim 1, wherein the processor is configured to: generate patient data (Reid: [0193]-[0198], [201]-[0202], [0203]-[0204], and FIG. 6: data from the BOA device 104 (and therefore data from the devices 106, 108, 110 communicably coupled with the BOA device 104) may be received by one or more enterprise storage servers 126 in an administration environment 103 and stored in an enterprise database 130, and the same information may be accessed and provided by one or more enterprise application servers 128 to a workstation 122 of an enterprise user 124, according to embodiments of the present invention. According to embodiments of the present invention, the BOA device 104 is communicably coupled to the storage server 126 which is communicably coupled to the database 130, and the application server 128 is communicably coupled to the database and to the enterprise workstation 122. Such devices may be communicably coupled via a network 120 such as, for example, the Internet) comprising the medical data (Reid: [0181]-[0182], [0190],[0198], [0201], [0208]-[[0209], and FIG. 1 the back of ambulance (BOA) 104: The patient monitoring device 106 may be, for example, a defibrillator device with electrodes and/or sensors configured for attachment to the patient 116 to monitor heart rate and/or to generate electrocardiographs ("ECG's"), according to embodiments of the present invention. The patient monitoring device 106 may also include sensors to detect or a processor to derive or calculate other patient conditions. For example, the patient monitoring device 106 may monitor, detect, treat and/or derive or calculate blood pressure, temperature, respiration rate, blood oxygen level, end-tidal carbon dioxide level, pulmonary function, blood glucose level, and/or weight, according to embodiments of the present invention. The patient monitoring device 106 may be a Zoll E-Series.RTM. defibrillator available from Zoll Medical Corporation of Chelmsford, Mass., according to embodiments of the present invention. A patient monitoring device may also be a patient treatment device, or another kind of device that includes patient monitoring and/or patient treatment capabilities, according to embodiments of the present invention), the vehicle identifier (Reid: [0242]-[0253] and FIG. 11: The BOA module manages data feeds from multiple data providers (including but not limited to, the device adapter 1104, the patient charting module 1112, and the navigation module 1114) and presents these feeds on a touch-screen flat panel, according to embodiments of the present invention. The BOA module 1110 also communicates these aggregated data elements to a back-office module (e.g. the enterprise asset management module 1118)) and a status indicator (Reid: [0306]-[0307]), wherein the status indicator indicates whether the portable patient monitor is communicatively coupled to the vehicle mounted communications device (Reid: [0306]-[0307]: the BOA device 104 provides a visual indication of whether its connection with the navigation device 110 (or other predetermined device) is online or offline. According to some embodiments, the user can select to view historical rather than current patient information; for example, the user may select to view thumbnails of previous twelve-leads, and can send a collection of twelve-lead data snapshots to an enterprise environment 102 (e.g. a hospital), each with a unique serial number, for example. The enterprise user 124 may also view the patch notes from the BOA device 104, so that the EMS technician 114 need not convey them telephonically, according to embodiments of the present invention). 

As to claim 16, Reid and Lei discloses all the system for medically monitoring a patient limitations as claimed that mirrors the portable patient monitor for medically monitoring a patient limitations in claims 1-2; thus, claim 16 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1-2, and the details are as followings:
a system for medically monitoring a patient, the system comprising: 
an portable patient monitor (Reid: [0242]-[0253] and FIG. 11: The BOA module manages data feeds from multiple data providers (including but not limited to, the device adapter 1104, the patient charting module 1112, and the navigation module 1114) and presents these feeds on a touch-screen flat panel, according to embodiments of the present invention. The BOA module 1110 also communicates these aggregated data elements to a back-office module (e.g. the enterprise asset management module 1118)); and 
a vehicle-mounted communications device comprising: memory to store a vehicle identifier (Reid: [0187]-[0188], [0197]-[0198], [0211]-[0212], and FIG. 1: According to embodiments of the present invention, the BOA device 104 receives information from at least one patient monitoring EMS device and at least one non-patient monitoring EMS device. The patch notes screen of FIG. 6 illustrates one example of EMS information (e.g. information related to an emergency medical encounter or transport) from at least one patient monitoring device and at least one other device that does not directly monitor a patient (e.g. a navigation device and/or a patient charting device) on the same display, according to embodiments of the present invention) which is associated with a vehicle (Reid: [0187]-[0188]: The status section 302 includes one or more fields identifying information about the EMS vehicle trip, according to embodiments of the present invention. For example, the fields of the status section 302 may include one or more of a Unit field 306 identifying the name of the EMS vehicle for which information is displayed, a Crew unit 308 identifying one or more crew members of the EMS vehicle, a Status unit 310 identifying the status of the trip (e.g. "transporting" or "en route to patient"), an ETA field 312 identifying an estimated time of arrival at the destination, a Destination field 314 identifying the destination of the EMS vehicle (e.g. the hospital), and a Patch Info field 316 identifying a phone number or other information for contacting the EMS vehicle destination (e.g. the hospital), according to embodiments of the present invention, [0197]-[0198], [0211]-[0212], and FIG. 1 the navigation device 110); and 
a communications module (Reid: FIG. 11 the network adaptor/communication interface 116) to transmit the vehicle identifier to the portable patient monitor (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: the mobile device 120 identifies paired vehicles 102 from the vehicle associations 127. In an example, the mobile device 120 may access the entries in the vehicle associations 127 for each vehicle 102 with which the mobile device 120 has previously been paired to identify any vehicles 102 to be updated with the new mobile device address 137. As one possibility, the vehicle associations 127 may identify the vehicles 102 according to vehicle identifiers as well as the phone numbers of the vehicles 102); 
wherein the portable patient monitor comprises: 
at least one medical sensor (Reid: FIG. 1 the patient monitoring device 106 to receive medical data (Reid: [0181]-[0182], [0190],[0198], [0201], [0208]-[[0209], and FIG. 1 the back of ambulance (BOA) 104: The patient monitoring device 106 may be, for example, a defibrillator device with electrodes and/or sensors configured for attachment to the patient 116 to monitor heart rate and/or to generate electrocardiographs ("ECG's"), according to embodiments of the present invention. The patient monitoring device 106 may also include sensors to detect or a processor to derive or calculate other patient conditions. For example, the patient monitoring device 106 may monitor, detect, treat and/or derive or calculate blood pressure, temperature, respiration rate, blood oxygen level, end-tidal carbon dioxide level, pulmonary function, blood glucose level, and/or weight, according to embodiments of the present invention. The patient monitoring device 106 may be a Zoll E-Series.RTM. defibrillator available from Zoll Medical Corporation of Chelmsford, Mass., according to embodiments of the present invention. A patient monitoring device may also be a patient treatment device, or another kind of device that includes patient monitoring and/or patient treatment capabilities, according to embodiments of the present invention) relating to or received from a patient (Reid: FIG. 1 the patient 116); 
memory (Reid: FIG. 11 the mobile database 1108) to store the received medical data and the vehicle identifier (Reid: [0242]-[0253] and FIG. 11: The BOA module manages data feeds from multiple data providers (including but not limited to, the device adapter 1104, the patient charting module 1112, and the navigation module 1114) and presents these feeds on a touch-screen flat panel, according to embodiments of the present invention. The BOA module 1110 also communicates these aggregated data elements to a back-office module (e.g. the enterprise asset management module 1118)); 
a communications module (Reid: FIG. 11 the network adaptor/communication interface 116); and 
a processor (Reid: FIG. 11 the BOA module 1106), configured to: 
control the communications module of the portable patient monitor to receive the vehicle identifier (Reid: [0187]-[0188], [0197]-[0198], [0211]-[0212], and FIG. 1: According to embodiments of the present invention, the BOA device 104 receives information from at least one patient monitoring EMS device and at least one non-patient monitoring EMS device. The patch notes screen of FIG. 6 illustrates one example of EMS information (e.g. information related to an emergency medical encounter or transport) from at least one patient monitoring device and at least one other device that does not directly monitor a patient (e.g. a navigation device and/or a patient charting device) on the same display, according to embodiments of the present invention) from the vehicle-mounted communications device (Reid: [0187]-[0188]: The status section 302 includes one or more fields identifying information about the EMS vehicle trip, according to embodiments of the present invention. For example, the fields of the status section 302 may include one or more of a Unit field 306 identifying the name of the EMS vehicle for which information is displayed, a Crew unit 308 identifying one or more crew members of the EMS vehicle, a Status unit 310 identifying the status of the trip (e.g. "transporting" or "en route to patient"), an ETA field 312 identifying an estimated time of arrival at the destination, a Destination field 314 identifying the destination of the EMS vehicle (e.g. the hospital), and a Patch Info field 316 identifying a phone number or other information for contacting the EMS vehicle destination (e.g. the hospital), according to embodiments of the present invention, [0197]-[0198], [0211]-[0212], and FIG. 1 the navigation device 110); 
generate patient data (Reid: [0193]-[0198], [201]-[0202], [0203]-[0204], and FIG. 6: data from the BOA device 104 (and therefore data from the devices 106, 108, 110 communicably coupled with the BOA device 104) may be received by one or more enterprise storage servers 126 in an administration environment 103 and stored in an enterprise database 130, and the same information may be accessed and provided by one or more enterprise application servers 128 to a workstation 122 of an enterprise user 124, according to embodiments of the present invention. According to embodiments of the present invention, the BOA device 104 is communicably coupled to the storage server 126 which is communicably coupled to the database 130, and the application server 128 is communicably coupled to the database and to the enterprise workstation 122. Such devices may be communicably coupled via a network 120 such as, for example, the Internet), associated with the patient being monitored (Reid: [0197]-[0198]), [0208]-[0209], [0242], [0278], FIG. 1 the patient 116, and FIG. 11), comprising the medical data and the vehicle identifier (Reid: [0193]-[0196] and FIG. 6: the patch notes display may organize the information into a predefined template, and/or may organize the information into a customized template associated with a particular EMS technician 114, according to embodiments of the present invention. Not only does the BOA device 104 automatically receive and display information from multiple different devices 106, 108, 110 in a single display summarized to function as patch notes, but it also automatically refreshes the display to reflect the most recent information, thus permitting real-time conveyance of patient information, according to embodiments of the present invention); and 
control the communication module of the portable patient monitor to transmit the patient data to a remote server (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122). 

As to claim 17, Reid and Lei disclose the limitations of claim 16 further comprising the system of claim 16, further comprising: the remote server, wherein the remote server is configured to receive the patient data from the portable patient monitor (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122). 

As to claim 18, Reid and Lei disclose the limitations of claim 16 further comprising the system of claim 18, wherein the remote server is configured to obtain, using the vehicle identifier, location information associated with the vehicle (Reid: [0108], [0205], [0248], [0242]-[0253], [0518], and FIG. 1: Receives asynchronous messages from a selected navigation device which contains data about the current dispatch state, destination, crew, location, route and/or map of current position). 

As to claim 19, Reid and Lei disclose the limitations of claim 18 further comprising the system of claim 18, wherein data, associated with the location information and the received medical data, is sent by the remote server (Reid: [0201]-[0202] and FIG. 1 the database 130 communicably coupled to the database and the enterprise workstation 122, e.g. the nurse room: according to embodiments of the present invention, the BOA device 104 is communicably coupled to the storage server 126 which is communicably coupled to the database 130, and the application server 128 is communicably coupled to the database and to the enterprise workstation 122. Such devices may be communicably coupled via a network 120 such as, for example, the Internet), to a medical facility (Reid: [0210], FIG. 1, and FIG. 11: System 1100 includes a patient monitoring device module 1102 communicably coupled with mobile domain modules 1126 communicably coupled with remote or enterprise domain modules 1128 communicably coupled with a thin client display module 1124, according to embodiments of the present invention. According to embodiments of the present invention, the database 130 may be accessed by multiple hospitals throughout a region, state, country, and/or the world). 

As to claim 22, Reid and Lei discloses all the method steps limitations as claimed that mirrors the portable patient monitor for medically monitoring a patient limitations in claims 1-2; thus, claim 22 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1-2, and the details are as followings:
a method, comprising:
receiving, by an portable patient monitor (Reid: [0184] and FIG. 1 the BOA 104: the BOA device 104 may be located in the front 150 of an ambulance, and/or may include components that are portable and can be carried into a patient residence, according to embodiments of the present invention), a vehicle identifier (Reid: [0242]-[0253] and FIG. 11: The BOA module manages data feeds from multiple data providers (including but not limited to, the device adapter 1104, the patient charting module 1112, and the navigation module 1114) and presents these feeds on a touch-screen flat panel, according to embodiments of the present invention. The BOA module 1110 also communicates these aggregated data elements to a back-office module (e.g. the enterprise asset management module 1118)) from a vehicle mounted communications device (Reid: [0187]-[0188]: The status section 302 includes one or more fields identifying information about the EMS vehicle trip, according to embodiments of the present invention. For example, the fields of the status section 302 may include one or more of a Unit field 306 identifying the name of the EMS vehicle for which information is displayed, a Crew unit 308 identifying one or more crew members of the EMS vehicle, a Status unit 310 identifying the status of the trip (e.g. "transporting" or "en route to patient"), an ETA field 312 identifying an estimated time of arrival at the destination, a Destination field 314 identifying the destination of the EMS vehicle (e.g. the hospital), and a Patch Info field 316 identifying a phone number or other information for contacting the EMS vehicle destination (e.g. the hospital), according to embodiments of the present invention, [0197]-[0198], [0211]-[0212], and FIG. 1 the navigation device 110), wherein the vehicle identifier is associated with a vehicle (Reid: [0242]-[0253] and FIG. 11 and Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: A mobile device 120 may undergo a process the first time the mobile device 120 is connected to the telematics control unit 116, in which the telematics control unit 116 scans for mobile devices 120, and the user manually confirms an identification of the mobile device 120 to be connected to the telematics control unit 116. This process may be referred to as pairing. The telematics control unit 116 may maintain paired device data 126 indicating device identifiers or other information regarding mobile devices 120 that have been previously paired with the telematics control unit 116. Similarly, the mobile device 120 may maintain vehicle associations 127 indicating vehicle identifiers or other information of the vehicles 102 to which the mobile devices 120 has been paired. The mobile device 120 and telematics control unit 116 may further create and/or share encryption keys 125 that may be used for encryption and decryption of messages between the mobile device 120 and the telematics control unit 116. Once the pairing process is performed, the telematics control unit 116 may utilize the paired device data 126 to automatically reconnect to the mobile device 120 when the mobile device 120 is identified via the wireless transceiver 118 as being in proximity of the telematics control unit 116);
receiving, via a medical sensor of the portable patient monitor (Reid: FIG. 1 the patient monitoring device 106), medical data (Reid: [0181]-[0182], [0190],[0198], [0201], [0208]-[[0209], and FIG. 1 the back of ambulance (BOA) 104: The patient monitoring device 106 may be, for example, a defibrillator device with electrodes and/or sensors configured for attachment to the patient 116 to monitor heart rate and/or to generate electrocardiographs ("ECG's"), according to embodiments of the present invention. The patient monitoring device 106 may also include sensors to detect or a processor to derive or calculate other patient conditions. For example, the patient monitoring device 106 may monitor, detect, treat and/or derive or calculate blood pressure, temperature, respiration rate, blood oxygen level, end-tidal carbon dioxide level, pulmonary function, blood glucose level, and/or weight, according to embodiments of the present invention. The patient monitoring device 106 may be a Zoll E-Series.RTM. defibrillator available from Zoll Medical Corporation of Chelmsford, Mass., according to embodiments of the present invention. A patient monitoring device may also be a patient treatment device, or another kind of device that includes patient monitoring and/or patient treatment capabilities, according to embodiments of the present invention) relating to or received from a patient (Reid: FIG. 1 the patient 116);
generating patient data (Reid: [0193]-[0198], [201]-[0202], [0203]-[0204], and FIG. 6: data from the BOA device 104 (and therefore data from the devices 106, 108, 110 communicably coupled with the BOA device 104) may be received by one or more enterprise storage servers 126 in an administration environment 103 and stored in an enterprise database 130, and the same information may be accessed and provided by one or more enterprise application servers 128 to a workstation 122 of an enterprise user 124, according to embodiments of the present invention. According to embodiments of the present invention, the BOA device 104 is communicably coupled to the storage server 126 which is communicably coupled to the database 130, and the application server 128 is communicably coupled to the database and to the enterprise workstation 122. Such devices may be communicably coupled via a network 120 such as, for example, the Internet), associated with the patient (Reid: [0197]-[0198]), [0208]-[0209], [0242], [0278], FIG. 1 the patient 116, and FIG. 11), comprising the medical data and the vehicle identifier (Reid: [0193]-[0196] and FIG. 6: the patch notes display may organize the information into a predefined template, and/or may organize the information into a customized template associated with a particular EMS technician 114, according to embodiments of the present invention. Not only does the BOA device 104 automatically receive and display information from multiple different devices 106, 108, 110 in a single display summarized to function as patch notes, but it also automatically refreshes the display to reflect the most recent information, thus permitting real-time conveyance of patient information, according to embodiments of the present invention); and
transmitting, by the portable patient monitor, the patient data to a remote server (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122).

As to claim 23, Reid and Lei disclose the limitations of claim 22 further comprising the method of claim 22, wherein the apparatus receives the vehicle identifier from a vehicle mounted communications device (Reid: [0187]-[0188], [0197]-[0198], [0211]-[0212], and FIG. 1: According to embodiments of the present invention, the BOA device 104 receives information from at least one patient monitoring EMS device and at least one non-patient monitoring EMS device. The patch notes screen of FIG. 6 illustrates one example of EMS information (e.g. information related to an emergency medical encounter or transport) from at least one patient monitoring device and at least one other device that does not directly monitor a patient (e.g. a navigation device and/or a patient charting device) on the same display, according to embodiments of the present invention and Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: A mobile device 120 may undergo a process the first time the mobile device 120 is connected to the telematics control unit 116, in which the telematics control unit 116 scans for mobile devices 120, and the user manually confirms an identification of the mobile device 120 to be connected to the telematics control unit 116. This process may be referred to as pairing. The telematics control unit 116 may maintain paired device data 126 indicating device identifiers or other information regarding mobile devices 120 that have been previously paired with the telematics control unit 116. Similarly, the mobile device 120 may maintain vehicle associations 127 indicating vehicle identifiers or other information of the vehicles 102 to which the mobile devices 120 has been paired. The mobile device 120 and telematics control unit 116 may further create and/or share encryption keys 125 that may be used for encryption and decryption of messages between the mobile device 120 and the telematics control unit 116. Once the pairing process is performed, the telematics control unit 116 may utilize the paired device data 126 to automatically reconnect to the mobile device 120 when the mobile device 120 is identified via the wireless transceiver 118 as being in proximity of the telematics control unit 116). 

As to claim 27, Reid and Lei disclose the limitations of claim 22 further comprising the method of claim 22, further comprising: arranging, by the portable patient monitor, the patient data into one or more data packets, wherein transmitting, by the portable patient monitor (Reid: [0170]-[0171], [0235], and FIG. 24: ireless mesh networks 2400 are multihop systems in which devices assist each other in transmitting packets through the network, especially in adverse conditions. Such ad hoc networks may be implemented with minimal preparation, and they provide a reliable, flexible system that can be extended to thousands of devices, according to embodiments of the present invention), the patient data to the remote server comprises transmitting the one or more data packets to the remote server (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122). 

As to claim 28, Reid and Lei discloses the limitations of claim 22 further comprising the method of claim 22, further comprising: receiving, by the portable patient monitor, a second vehicle identifier which is associated with a second vehicle (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1 the vehicle associations 127: A mobile device 120 may undergo a process the first time the mobile device 120 is connected to the telematics control unit 116, in which the telematics control unit 116 scans for mobile devices 120, and the user manually confirms an identification of the mobile device 120 to be connected to the telematics control unit 116. This process may be referred to as pairing. The telematics control unit 116 may maintain paired device data 126 indicating device identifiers or other information regarding mobile devices 120 that have been previously paired with the telematics control unit 116. Similarly, the mobile device 120 may maintain vehicle associations 127 indicating vehicle identifiers or other information of the vehicles 102 to which the mobile devices 120 has been paired. The mobile device 120 and telematics control unit 116 may further create and/or share encryption keys 125 that may be used for encryption and decryption of messages between the mobile device 120 and the telematics control unit 116. Once the pairing process is performed, the telematics control unit 116 may utilize the paired device data 126 to automatically reconnect to the mobile device 120 when the mobile device 120 is identified via the wireless transceiver 118 as being in proximity of the telematics control unit 116). 

As to claim 31, Reid and Lei disclose the limitations of claim 22 further comprising the method of claim 22, further comprising: generating patient data (Reid: [0193]-[0198], [201]-[0202], [0203]-[0204], and FIG. 6: data from the BOA device 104 (and therefore data from the devices 106, 108, 110 communicably coupled with the BOA device 104) may be received by one or more enterprise storage servers 126 in an administration environment 103 and stored in an enterprise database 130, and the same information may be accessed and provided by one or more enterprise application servers 128 to a workstation 122 of an enterprise user 124, according to embodiments of the present invention. According to embodiments of the present invention, the BOA device 104 is communicably coupled to the storage server 126 which is communicably coupled to the database 130, and the application server 128 is communicably coupled to the database and to the enterprise workstation 122. Such devices may be communicably coupled via a network 120 such as, for example, the Internet) comprising the medical data (Reid: [0181]-[0182], [0190],[0198], [0201], [0208]-[[0209], and FIG. 1 the back of ambulance (BOA) 104: The patient monitoring device 106 may be, for example, a defibrillator device with electrodes and/or sensors configured for attachment to the patient 116 to monitor heart rate and/or to generate electrocardiographs ("ECG's"), according to embodiments of the present invention. The patient monitoring device 106 may also include sensors to detect or a processor to derive or calculate other patient conditions. For example, the patient monitoring device 106 may monitor, detect, treat and/or derive or calculate blood pressure, temperature, respiration rate, blood oxygen level, end-tidal carbon dioxide level, pulmonary function, blood glucose level, and/or weight, according to embodiments of the present invention. The patient monitoring device 106 may be a Zoll E-Series.RTM. defibrillator available from Zoll Medical Corporation of Chelmsford, Mass., according to embodiments of the present invention. A patient monitoring device may also be a patient treatment device, or another kind of device that includes patient monitoring and/or patient treatment capabilities, according to embodiments of the present invention) relating to or received from a patient (Reid: FIG. 1 the patient 116), the vehicle identifier (Reid: [0191]-[0196] and FIG. 6: the patch notes display may organize the information into a predefined template, and/or may organize the information into a customized template associated with a particular EMS technician 114, according to embodiments of the present invention. Not only does the BOA device 104 automatically receive and display information from multiple different devices 106, 108, 110 in a single display summarized to function as patch notes, but it also automatically refreshes the display to reflect the most recent information, thus permitting real-time conveyance of patient information, according to embodiments of the present invention) and a patient identifier (Reid: [0182], [0191], [0195], [0208], [0313], FIG. 1, FIG. 11 and FIG. 21); 
arranging the patient data into one or more data packets (Reid: [0170]-[0171], [0235], FIG. 13, FIG. 21, and FIG. 24: The wireless mesh network topology developed at MIT for industrial control and sensing is a point-to-point-to-point, or peer-to-peer, system called an ad hoc, multihop network. A node can send and receive messages, and in a mesh network, a node also functions as a router and can relay messages for its neighbors. Through the relaying process, a packet of wireless data will find its way to its destination, passing through intermediate nodes with reliable communication links, as illustrated in FIG. 24); and
transmitting, by the portable patient monitor, the data packets to the remote server (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122). 

As to claim 33, Reid and Lei disclose the limitations of claim 22 further comprising the method of claim 22, further comprising receiving, by the remote server, the patient data from the portable patient monitor (Reid: [0193]-[0198], [201]-[0204], [0208]-[0209], FIG. 1, FIG. 6, and FIG. 11: When the BOA device 104 receives updated information from one or more of the devices (e.g. devices 106, 108, 110) to which it is communicably coupled, the BOA device 104 sends the updated information to the enterprise storage server 126, which stores the updated information in a database which may be contained on a storage medium 130, according to embodiments of the present invention. Hence, information from one or more devices (e.g. devices 106, 108, 110) may be stored in mobile database 118, remote enterprise database 130, or both, according to embodiments of the present invention. An enterprise user 124, who may be an emergency room nurse monitoring and/or preparing for ambulance arrivals, an emergency room physician, and/or a medical director at home, for example, may access information similar to information displayed by the BOA device 104 by requesting the information via an enterprise workstation 122). 

As to claim 34, Reid and Lei disclose the limitations of claim 22 further comprising the method of claim 22, further comprising obtaining, by the remote server, location information associated with the vehicle, using the vehicle identifier (Reid: [0108], [0205], [0248], [0242]-[0253], [0518], and FIG. 1: Receives asynchronous messages from a selected navigation device which contains data about the current dispatch state, destination, crew, location, route and/or map of current position). 

As to claim 35, Reid and Lei disclose the limitations of claim 34 further comprising the method of claim 34, further comprising transmitting to a medical facility (Reid: [0210], FIG. 1, and FIG. 11: System 1100 includes a patient monitoring device module 1102 communicably coupled with mobile domain modules 1126 communicably coupled with remote or enterprise domain modules 1128 communicably coupled with a thin client display module 1124, according to embodiments of the present invention. According to embodiments of the present invention, the database 130 may be accessed by multiple hospitals throughout a region, state, country, and/or the world), by the remote server, data associated with the location information and the medical data (Reid: [0201]-[0202] and FIG. 1 the database 130 communicably coupled to the database and the enterprise workstation 122, e.g. the nurse room: according to embodiments of the present invention, the BOA device 104 is communicably coupled to the storage server 126 which is communicably coupled to the database 130, and the application server 128 is communicably coupled to the database and to the enterprise workstation 122. Such devices may be communicably coupled via a network 120 such as, for example, the Internet). 

As to claim 36, Reid and Lei discloses the limitations of claim 22 further comprising the method of claim 22, further comprising: generating patient data (Reid: [0193]-[0198], [201]-[0202], [0203]-[0204], and FIG. 6: data from the BOA device 104 (and therefore data from the devices 106, 108, 110 communicably coupled with the BOA device 104) may be received by one or more enterprise storage servers 126 in an administration environment 103 and stored in an enterprise database 130, and the same information may be accessed and provided by one or more enterprise application servers 128 to a workstation 122 of an enterprise user 124, according to embodiments of the present invention. According to embodiments of the present invention, the BOA device 104 is communicably coupled to the storage server 126 which is communicably coupled to the database 130, and the application server 128 is communicably coupled to the database and to the enterprise workstation 122. Such devices may be communicably coupled via a network 120 such as, for example, the Internet) comprising the medical data (Reid: [0181]-[0182], [0190],[0198], [0201], [0208]-[[0209], and FIG. 1 the back of ambulance (BOA) 104: The patient monitoring device 106 may be, for example, a defibrillator device with electrodes and/or sensors configured for attachment to the patient 116 to monitor heart rate and/or to generate electrocardiographs ("ECG's"), according to embodiments of the present invention. The patient monitoring device 106 may also include sensors to detect or a processor to derive or calculate other patient conditions. For example, the patient monitoring device 106 may monitor, detect, treat and/or derive or calculate blood pressure, temperature, respiration rate, blood oxygen level, end-tidal carbon dioxide level, pulmonary function, blood glucose level, and/or weight, according to embodiments of the present invention. The patient monitoring device 106 may be a Zoll E-Series.RTM. defibrillator available from Zoll Medical Corporation of Chelmsford, Mass., according to embodiments of the present invention. A patient monitoring device may also be a patient treatment device, or another kind of device that includes patient monitoring and/or patient treatment capabilities, according to embodiments of the present invention), the vehicle identifier (Reid: [0242]-[0253] and FIG. 11: The BOA module manages data feeds from multiple data providers (including but not limited to, the device adapter 1104, the patient charting module 1112, and the navigation module 1114) and presents these feeds on a touch-screen flat panel, according to embodiments of the present invention. The BOA module 1110 also communicates these aggregated data elements to a back-office module (e.g. the enterprise asset management module 1118)) and a status indicator (Reid: [0306]-[0307]), wherein the status indicator indicates whether the portable patient monitor is communicatively coupled to the vehicle mounted communications device (Reid: [0306]-[0307]: the BOA device 104 provides a visual indication of whether its connection with the navigation device 110 (or other predetermined device) is online or offline. According to some embodiments, the user can select to view historical rather than current patient information; for example, the user may select to view thumbnails of previous twelve-leads, and can send a collection of twelve-lead data snapshots to an enterprise environment 102 (e.g. a hospital), each with a unique serial number, for example. The enterprise user 124 may also view the patch notes from the BOA device 104, so that the EMS technician 114 need not convey them telephonically, according to embodiments of the present invention).

Claims 3, 5, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (Reid – US 2012/0191476 A1) in view of Lei et al. (Lei – US 2018/0062996 A1) and further in view of Izraeli et al. (Izraeli – US 2017/0197585 A1).

As to claim 3, Reid and Lei disclose the limitations of claim 1 except for the claimed limitations of the portable patient monitor of claim 1, wherein the processor is configured in a second mode to control the communications module to transmit the stored vehicle identifier to the vehicle-mounted communications device . 
However, it has been known in the art of pairing electronic devices to implement the processor is configured in a second mode to control the communications module to transmit the stored vehicle identifier to the vehicle-mounted communications device, as suggested by Izraeli, which discloses the processor is configured in a second mode to control the communications module to transmit the stored vehicle identifier to the vehicle-mounted communications device (Izraeli: [0034], [0050], [0087], and FIG. 1: A pairing process may include requesting the driver to provide a predefined pairing code to the cellular phone 50 and the pairing code may be sent to the vehicle monitor 20. Alternatively, the pairing code is provided by the driver during a registration process and is stored in the cellular phone 50. During a pairing process, cellular phone 50 retrieves the pairing code and sends it to the vehicle monitor 20).
Therefore, in view of teachings by Reid, Lei and Izraeli, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the healthcare system of Reid and Lei to include the processor is configured in a second mode to control the communications module to transmit the stored vehicle identifier to the vehicle-mounted communications device, as suggested by Izraeli. The motivation for this is to enable pairing between portable device to one or more vehicles for communications between the portable and the one or more vehicles.

As to claim 5, Reid, Lei and Izraeli disclose the limitations of claim 3 further comprising the portable patient monitor of claim 3, wherein the processor is configured to operate the portable patient monitor in the second mode upon detection of an input from a user (Izraeli: [0034], [0050], [0087], and FIG. 1: A pairing process may include requesting the driver to provide a predefined pairing code to the cellular phone 50 and the pairing code may be sent to the vehicle monitor 20. Alternatively, the pairing code is provided by the driver during a registration process and is stored in the cellular phone 50. During a pairing process, cellular phone 50 retrieves the pairing code and sends it to the vehicle monitor 20). 

As to claim 24, Reid, Lei, and Izraeli disclose the limitations of claim 22 further comprising the method of claim 22, further comprising:
transmitting, by the portable patient monitor to the vehicle-mounted communications device (Izraeli: [0034], [0050], [0087], and FIG. 1: A pairing process may include requesting the driver to provide a predefined pairing code to the cellular phone 50 and the pairing code may be sent to the vehicle monitor 20. Alternatively, the pairing code is provided by the driver during a registration process and is stored in the cellular phone 50. During a pairing process, cellular phone 50 retrieves the pairing code and sends it to the vehicle monitor 20), the vehicle identifier (Reid: [0187]-[0188], [0197]-[0198], [0211]-[0212], and FIG. 1: According to embodiments of the present invention, the BOA device 104 receives information from at least one patient monitoring EMS device and at least one non-patient monitoring EMS device. The patch notes screen of FIG. 6 illustrates one example of EMS information (e.g. information related to an emergency medical encounter or transport) from at least one patient monitoring device and at least one other device that does not directly monitor a patient (e.g. a navigation device and/or a patient charting device) on the same display, according to embodiments of the present invention and Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: A mobile device 120 may undergo a process the first time the mobile device 120 is connected to the telematics control unit 116, in which the telematics control unit 116 scans for mobile devices 120, and the user manually confirms an identification of the mobile device 120 to be connected to the telematics control unit 116. This process may be referred to as pairing. The telematics control unit 116 may maintain paired device data 126 indicating device identifiers or other information regarding mobile devices 120 that have been previously paired with the telematics control unit 116. Similarly, the mobile device 120 may maintain vehicle associations 127 indicating vehicle identifiers or other information of the vehicles 102 to which the mobile devices 120 has been paired. The mobile device 120 and telematics control unit 116 may further create and/or share encryption keys 125 that may be used for encryption and decryption of messages between the mobile device 120 and the telematics control unit 116. Once the pairing process is performed, the telematics control unit 116 may utilize the paired device data 126 to automatically reconnect to the mobile device 120 when the mobile device 120 is identified via the wireless transceiver 118 as being in proximity of the telematics control unit 116). 

As to claim 25, Reid, Lei, and Izraeli disclose the limitations of claim 24 further comprising the method of claim 24, further comprising:
detecting, by the portable patient monitor, that the vehicle-mounted communications device is not configured with a vehicle identifier (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: the mobile device 120 identifies paired vehicles 102 from the vehicle associations 127. In an example, the mobile device 120 may access the entries in the vehicle associations 127 for each vehicle 102 with which the mobile device 120 has previously been paired to identify any vehicles 102 to be updated with the new mobile device address 137. As one possibility, the vehicle associations 127 may identify the vehicles 102 according to vehicle identifiers as well as the phone numbers of the vehicles 102); and responsively transmitting, by the portable patient monitor to the vehicle-mounted communications device, the vehicle identifier (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: the mobile device 120 identifies paired vehicles 102 from the vehicle associations 127. In an example, the mobile device 120 may access the entries in the vehicle associations 127 for each vehicle 102 with which the mobile device 120 has previously been paired to identify any vehicles 102 to be updated with the new mobile device address 137. As one possibility, the vehicle associations 127 may identify the vehicles 102 according to vehicle identifiers as well as the phone numbers of the vehicles 102 and Izraeli: [0034], [0050], [0087], and FIG. 1: A pairing process may include requesting the driver to provide a predefined pairing code to the cellular phone 50 and the pairing code may be sent to the vehicle monitor 20. Alternatively, the pairing code is provided by the driver during a registration process and is stored in the cellular phone 50. During a pairing process, cellular phone 50 retrieves the pairing code and sends it to the vehicle monitor 20). 

As to claim 26, Reid, Lei, and Izraeli disclose the limitations of claim 24 further comprising the method of claim 24, further comprising: detecting, by the portable patient monitor, input from a user; and responsively transmitting, by the portable patient monitor to the vehicle-mounted communications device, the vehicle identifier (Lei: Abstract, [0030], [0039]-[0041], [0064]-[0066], and FIG. 1: the mobile device 120 identifies paired vehicles 102 from the vehicle associations 127. In an example, the mobile device 120 may access the entries in the vehicle associations 127 for each vehicle 102 with which the mobile device 120 has previously been paired to identify any vehicles 102 to be updated with the new mobile device address 137. As one possibility, the vehicle associations 127 may identify the vehicles 102 according to vehicle identifiers as well as the phone numbers of the vehicles 102 and Izraeli: [0034], [0050], [0087], and FIG. 1: A pairing process may include requesting the driver to provide a predefined pairing code to the cellular phone 50 and the pairing code may be sent to the vehicle monitor 20. Alternatively, the pairing code is provided by the driver during a registration process and is stored in the cellular phone 50. During a pairing process, cellular phone 50 retrieves the pairing code and sends it to the vehicle monitor 20). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (Reid – US 2012/0191476 A1) in view of Lei et al. (Lei – US 2018/0062996 A1) and Izraeli et al. (Izraeli – US 2017/0197585 A1) and further in view of Suzuki (Suzuki – US 2011/0086678 A1).

As to claim 4, Reid, Lei and Izraeli disclose the limitations of claim 3 except for the claimed limitations of the portable patient monitor of claim 3, wherein the processor is configured to operate the portable patient monitor in the second mode upon detection that the vehicle-mounted communications device is not configured with the vehicle identifier. 
However, it has been known in the art of pairing electronic devices to implement the processor is configured to operate the portable patient monitor in the second mode upon detection that the vehicle-mounted communications device is not configured with the vehicle identifier, as suggested by Suzuki, which discloses the processor is configured to operate the portable patient monitor in the second mode upon detection that the vehicle-mounted communications device is not configured with the vehicle identifier (Suzuki: Abstract, [0017]-[0020], [0034]-[0041], FIG. 1 and FIG. 5-6: When it is determined that the received BDA is included in the BDA list, step S518 is performed. On the other hand, when it is determined that the received BDA is not included in the BDA list, step S520 is performed).
Therefore, in view of teachings by Reid, Lei, Izraeli, and Suzuki it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the healthcare system of Reid, Lei and Izraeli to include the processor is configured to operate the portable patient monitor in the second mode upon detection that the vehicle-mounted communications device is not configured with the vehicle identifier, as suggested by Suzuki. The motivation for this is to enable pairing between portable device to one or more vehicles for communications between the portable and the one or more vehicles.

Claims 8-9, 12, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (Reid – US 2012/0191476 A1) in view of Lei et al. (Lei – US 2018/0062996 A1) and further in view of Watanabe et al. (Watanabe – US 2018/0006819 A1).

As to claim 8, Reid and Lei disclose the limitations of claim 7 except for the claimed limitations of the portable patient monitor of claim 7, wherein the processor is configured to identify in memory which vehicle identifier is a current vehicle identifier. 
However, it has been known in the art of vehicle communication to implement the processor is configured to identify in memory which vehicle identifier is a current vehicle identifier a suggested by Watanabe, which discloses the processor is configured to identify in memory which vehicle identifier is a current vehicle identifier (Watanabe: Abstract, [0008], [0012], [0032], [0036], [0041], FIG. 1-3 and FIG. 5-6: The vehicle-mounted communication device is configured to transmit a device ID for identifying the vehicle-mounted communication device to the terminal apparatus, acquire a terminal ID, from the connected terminal apparatus, for identifying the terminal apparatus, and transmit the device ID and a terminal ID that was acquired from the terminal apparatus to the central apparatus via the terminal apparatus. The terminal apparatus is configured to transmit a terminal ID for identifying the terminal apparatus to the vehicle-mounted communication device, acquire a device ID transmitted from the vehicle-mounted communication device, and transmit the terminal ID and a device ID that was acquired from the vehicle-mounted communication device to the central apparatus).
Therefore, in view of teachings by Reid, Lei, and Watanabe, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the healthcare system of Reid and Lei to include the processor is configured to identify in memory which vehicle identifier is a current vehicle identifier, a suggested by Watanabe. The motivation for this is to enable pairing between portable device to one or more vehicles for authenticating communications between the portable and the one or more vehicles.

As to claim 9, Reid, Lei, and Watanabe disclose the limitations of claim 8 further comprising the portable patient monitor of claim 8, wherein the processor is configured to associate newly-received medical data with the current vehicle identifier (Watanabe: Abstract, [0008], [0012], [0032], [0036], [0041], FIG. 1-3 and FIG. 5-6: The vehicle-mounted communication device is configured to transmit a device ID for identifying the vehicle-mounted communication device to the terminal apparatus, acquire a terminal ID, from the connected terminal apparatus, for identifying the terminal apparatus, and transmit the device ID and a terminal ID that was acquired from the terminal apparatus to the central apparatus via the terminal apparatus. The terminal apparatus is configured to transmit a terminal ID for identifying the terminal apparatus to the vehicle-mounted communication device, acquire a device ID transmitted from the vehicle-mounted communication device, and transmit the terminal ID and a device ID that was acquired from the vehicle-mounted communication device to the central apparatus). 

As to claim 12, Reid, Lei, and Watanabe disclose the limitations of claim 1 further comprising the portable patient monitor of claim 1, wherein the communications module comprises a wired interface to receive the vehicle identifier from the vehicle-mounted communications device (Watanabe: Abstract, [0008], [0012], [0032], [0036], [0041], FIG. 1-3 and FIG. 5-6: The vehicle-mounted communication device is configured to transmit a device ID for identifying the vehicle-mounted communication device to the terminal apparatus, acquire a terminal ID, from the connected terminal apparatus, for identifying the terminal apparatus, and transmit the device ID and a terminal ID that was acquired from the terminal apparatus to the central apparatus via the terminal apparatus. The terminal apparatus is configured to transmit a terminal ID for identifying the terminal apparatus to the vehicle-mounted communication device, acquire a device ID transmitted from the vehicle-mounted communication device, and transmit the terminal ID and a device ID that was acquired from the vehicle-mounted communication device to the central apparatus).

As to claim 29, Reid, Lei, and Watanabe disclose the limitations of claim 28 further comprising the method of claim 28, further comprising identifying, by the portable patient monitor, which vehicle identifier is a current vehicle identifier (Watanabe: Abstract, [0008], [0012], [0032], [0036], [0041], FIG. 1-3 and FIG. 5-6: The vehicle-mounted communication device is configured to transmit a device ID for identifying the vehicle-mounted communication device to the terminal apparatus, acquire a terminal ID, from the connected terminal apparatus, for identifying the terminal apparatus, and transmit the device ID and a terminal ID that was acquired from the terminal apparatus to the central apparatus via the terminal apparatus. The terminal apparatus is configured to transmit a terminal ID for identifying the terminal apparatus to the vehicle-mounted communication device, acquire a device ID transmitted from the vehicle-mounted communication device, and transmit the terminal ID and a device ID that was acquired from the vehicle-mounted communication device to the central apparatus). 

As to claim 30, Reid, Lei, and Watanabe disclose the limitations of claim 29 further comprising the method of claim 29, further comprising associating newly-received medical data with the current vehicle identifier (Watanabe: Abstract, [0008], [0012], [0032], [0036], [0041], FIG. 1-3 and FIG. 5-6: The vehicle-mounted communication device is configured to transmit a device ID for identifying the vehicle-mounted communication device to the terminal apparatus, acquire a terminal ID, from the connected terminal apparatus, for identifying the terminal apparatus, and transmit the device ID and a terminal ID that was acquired from the terminal apparatus to the central apparatus via the terminal apparatus. The terminal apparatus is configured to transmit a terminal ID for identifying the terminal apparatus to the vehicle-mounted communication device, acquire a device ID transmitted from the vehicle-mounted communication device, and transmit the terminal ID and a device ID that was acquired from the vehicle-mounted communication device to the central apparatus). 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (Reid – US 2012/0191476 A1) in view of Lei et al. (Lei – US 2018/0062996 A1) and further in view of Skelton (Skelton – US 2017/0104865 A1).

As to claim 13, Reid and Lei disclose the limitations of claim 1 except for the claimed limitations of the portable patient monitor of claim 1, wherein the vehicle-mounted communications device comprises a docking station and the portable patient monitor is adapted to be mounted in the docking station. 
However, it has been known in the art of vehicle communication to implement the vehicle-mounted communications device comprises a docking station and the portable patient monitor is adapted to be mounted in the docking station, a suggested by Skelton, which discloses the vehicle-mounted communications device comprises a docking station and the portable patient monitor is adapted to be mounted in the docking station (Skelton: Abstract, [0010]-[0011], [0015], [0018], [0021]-[0029], and FIG. 1: a docking station configured to couple to a mobile device is provided. In certain examples, the docking station can be configured to couple to send a suitable signal to permit starting of the vehicle and/or switching of the vehicle from park into drive or reverse once the mobile device is coupled to the docking station. In some instances, the docking station may be configured to send a signal, e.g., continuously or intermittently, to prevent starting of a vehicle (or shifting the vehicle into drive or reverse) when the mobile device is uncoupled and the signal may be interrupted by coupling of the mobile device to the docking station such that starting of the vehicle or shifting the vehicle into drive or reverse is permissible once the signal from the docking station is interrupted).
Therefore, in view of teachings by Reid, Lei, and Skelton, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the healthcare system of Reid and Lei to include the vehicle-mounted communications device comprises a docking station and the portable patient monitor is adapted to be mounted in the docking station, a suggested by Skelton. The motivation for this is to enable pairing between portable device to one or more vehicles for communications between the portable and the one or more vehicles using wired connection.

As to claim 20, Reid, Lei and Skelton disclose the limitations of claim 16 further comprising the system of claim 16, wherein the vehicle- mounted communications device comprises a docking station and the portable patient monitor is adapted to be mounted in the docking station (Skelton: Abstract, [0010]-[0011], [0015], [0018], [0021]-[0029], and FIG. 1: a docking station configured to couple to a mobile device is provided. In certain examples, the docking station can be configured to couple to send a suitable signal to permit starting of the vehicle and/or switching of the vehicle from park into drive or reverse once the mobile device is coupled to the docking station. In some instances, the docking station may be configured to send a signal, e.g., continuously or intermittently, to prevent starting of a vehicle (or shifting the vehicle into drive or reverse) when the mobile device is uncoupled and the signal may be interrupted by coupling of the mobile device to the docking station such that starting of the vehicle or shifting the vehicle into drive or reverse is permissible once the signal from the docking station is interrupted). 

Allowable Subject Matter
Claims 14, 21, 32, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach the combination of the limitations including the docking station is configured to be communicatively coupled to a second docking station, which is adapted to receive a second kind of medical portable patient monitor; and the processor is configured to: responsive to when the portable patient monitor is docked in the docking station and to when the second kind of portable patient monitor is docked in the second docking station, establish a wireless communications channel between the portable patient monitor and the second kind of portable patient monitor, as presented in claims 14, 21, 32, and 37. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claims 14, 21, 32, and 37.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Park et al., US 2017/0327084 A1, discloses electronic device and vehicle control method using the same.
Fischer, US 2017/0041737 A1, discloses safe driving monitoring system.
David, US 9,536,254 B1, discloses system and method for providing a vehicle condition report.
Al-Qura et al. 2018 IoT-Based Ambulatory Vital Signs Data Transfer System.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668. The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684